Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	Each of claims 103 through 112 attempts to further limit variable D from claim 102.  However, variable D is not required to be present as recited in Formula (I) of claim 102.  As such, every one of claims 103 through 112 further limits optional embodiments of claim 102.  Therefore, any prior art reference which teaches a compound satisfying formula (I) of claim 102 (and does not have any D groups) may also properly be relied upon to reject claims 103 through 112.  The Examiner suggests that Applicants amend each of claims 103 through 112 to include the limitation that at least one D group is present and is selected from the respective D groups recited in claims 103 through 112.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 102-112, 116 and 119-121 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. (WO 2016/181846).  For citation purposes, the English language equivalent US 2018/0170914 will be relied upon.
Claims 102-107 and 116: Miyata et al. teaches conjugated compounds which are employed in organic electroluminescent devices comprising the customary layers (anode, cathode, hole injection and transfer layers, emission layer, electron transfer and injection layers) and which display thermally activated delayed fluorescence.  The compounds taught by Miyata et al. include many which anticipate Formula (I) of claim 102, including, but not necessarily limited to compounds T-185, 221-223, 264-266, 273, 274, 304, 305, 313, 342-344, 351, 352, 381-383, 390, 391, 419-421, 444, 450, 483, and 575 (paragraph 0202).  Compound T-185, as one example, has as variable A, a group which anticipates A12 of claims 102 and 116, all variables 1 through X4 are equal to hydrogen atoms, variables R1 and R5 are equal to hydrogen atoms, and each of variables R2 through R4 is a group which anticipates formula D-II of claim 102, more specifically, a group which anticipates D36 of claims 103 through 107 with variables Z being equal to hydrogen.  Additionally, compound T-264 anticipates Formula (I) of claim 102 and has as variable A, a group which anticipates variable A7 of claim 116.
Claims 108, 109 and 111: While Miyata et al. does not teach a group D which satisfies groups D2, D4, D7, D10, D29, D31, D33, and D35 (the CN containing D groups of claim 103), or groups which satisfy D5, D8, D12, and D14 (the triarylamine containing D groups of claim 103), or groups which satisfy D21, D22, or D23 (the benzocarbazole containing D groups of claim 103) claims 108 and 109 serve to further limit an optional embodiment as discussed in the claim interpretation section above.  As such, Miyata et al. may properly be relied upon to reject claims 108 and 109.  Should any of the above D groups be required (as via an amendment), Miyata et al. would not read on these three claims.
Claim 110 and 112: While Miyata et al. does not teach compounds where all D groups are selected from D17-D20 (the azacarbazole containing D groups of claim 103) or compounds where all D groups are selected from D24-D47, these claims currently serve to further limit an optional embodiment as discussed in the claim interpretation section above.  Should any of the above D groups of claims 110 and 112 be required, it is believe that Miyata et al. may still be properly relied upon as an obviousness type reference as azacarbazole groups and those satisfying D24-D27 are taught by Miyata et al.
Claims 119-121: The inventive compounds taught by Miyata et al. are designed to have low singlet-triplet band gaps so as to allow for such compounds to display thermally activated delayed fluorescent in organic light-emitting devices, thereby anticipating claims 119-121.  

Claims 102-113 and 119-121 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2017/0263871).
Claims 102, 103, 112 and 113: Wang et al. teaches compounds which are employed in organic optoelectronic devices, including light-emitting diodes, and which are thermally activated delayed fluorescent materials (TADF materials).  Some exemplified compounds include those which anticipate formula (I) of claim 102.  For example, compounds 45, 49, 50, 67, 71 and 72 anticipate Formula (I) of claim 102 with variable A being equal to CN, variables X1 4 all being equal to hydrogen atoms in the case of compounds 45-50, or three hydrogen atoms and one CN group as in the case of compounds 67, 71 and 72.  In each of compounds 45, 49, 50, 67, 71 and 72, variables R1 through R4 are equal to hydrogen atoms and variable R3 is a group satisfying one of groups D24, D25, or D26, which anticipates claims 103 and 112.  Additionally, in compounds67, 71 and 72, one instance of variables X1-X4 is not H, thereby anticipating claim 113.
Claims 104-111: Wang et al. may be properly relied upon to reject claims 104-111 despite not teaching such D groups (see the claim interpretation section above).
Claims 119-121: As stated above, the compounds taught by Wang et al. are employed as TADF materials in organic light emitting diodes, thereby anticipating claims 119-121.

Claims 102-115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2016/0126478).
Compound 1 of Zheng et al. (paragraph 0107) anticipates formula (I) of claim 102 with variable A being equal to CN, all variables X1 through X4 being equal to fluorine atoms, all variables R1 through R5 being equal to hydrogen atoms.  Formula (I) in claim 102 is not required to have any groups satisfying formulae D-I or D-II.  As such, compound 1 of Zheng et al. anticipates the limitations of claims 102 and 113-115.  And given the claim interpretation above, Zheng et al. may also be properly relied upon to reject claims 103-112. 

Claims 102-112, 116 and 119-121 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 2014/0158992).
Claims 102-112 and 116: Compound 73 of Xia et al. anticipates formula (I) of claim 102 with variable A being a group which anticipates formula A12, variables X1-X4, R1, R2, R4, and R5 being equal to hydrogen atoms, and variable R3 being a group satisfying D14.  As such, compound 73 of Xia et al. anticipates claims 102, 103, 109 and 116.  Claims 104-108, 110-112 are also anticipated given the claim interpretation above.
Claims 119-121: The inventive carbazole-containing compounds taught by Xia et al., including compound 73, are compounds which display delayed fluorescence and are employed in organic light-emitting devices, thereby anticipating claims 119-121.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 102, 103, 113 and 119-121 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-19 of copending Application No. 16/210,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, when variable LA is a p-phenylene group in claim 1 of the reference application, there are many embodiments which result in compounds which read on formula (I) of claim 102 of the instant application.  For example, claim 16 of the reference application includes many compounds which read on Formula (I) of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter


Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766